 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ELMER DOSIO,                                            1:19-cv-00675-DAD-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    ODELUGA, et al.,                                        (Document #25)

15                        Defendants.
16

17           On May 26, 2021, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section § 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   exceptional circumstances exist, the district court must evaluate both “the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted)

                                                          1
 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   stage of the proceedings, the court cannot make a determination that plaintiff is likely to succeed

 3   on the merits. Defendant Fernandez has not yet filed an answer or other responsive pleading.

 4   Based on the record in this case, the court finds that plaintiff can adequately articulate his claims

 5   and respond to court orders. Further, the legal issue in this case, whether defendant Fernandez

 6   denied plaintiff adequate medical care in violation of the Eighth Amendment, does not appear

 7   complex. Therefore, plaintiff’s motion shall be denied without prejudice to renewal of the motion

 8   at a later stage of the proceedings.

 9          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

10   DENIED, without prejudice.

11
     IT IS SO ORDERED.
12

13      Dated:     June 3, 2021                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
